AMENDMENT AGREEMENT No. 1

THIS AMENDMENT AGREEMENT No. 1 (this “Agreement”), dated as of February 6, 2007,
by and between



(1)   BELMARK ENTERPRISES, INC., a company organized under the laws of the
British Virgin Islands (“BELMARK”), and



(2)   SFMT-CIS, INC., a corporation existing under the laws of the State of
Delaware (“SFMT”).

SFMT and BELMARK are referred to herein individually as “Party” and collectively
as the “Parties.”

WITNESSETH:

WHEREAS, SFMT and BELMARK, have entered into a share purchase agreement, dated
December 15, 2006 (the “SPA”), in respect of the purchase by SFMT of certain
shares in Fortland Limited, a company organized and existing under the laws of
the British Virgin Islands (“FORTLAND”);

WHEREAS, the Parties wish to amend the SPA;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements,
provisions and covenants contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereto agree as follows:

1. Definitions. All capitalized terms used herein shall have the meanings
assigned to such terms in the SPA.

2. Amendments. With effect from the date hereof, the SPA shall be amended as
follows:

(a) Section 3.2(a)(ii) of the SPA shall be replaced in its entirety with the
following:

"(ii) After all conditions specified in Section 3.2(a)(i) and Section 4.1 have
been fulfilled by Seller, but in no event later than April 5, 2007 Buyer shall
pay the First Installment to the Seller to the bank account of Seller specified
in Section 10.10.”

3. Amendments are Limited.

(a) Other than as amended hereby, all other terms and conditions of the SPA and
the other Transaction Documents shall remain in full force and effect.

(b) All references to the SPA in the Transaction Documents and any other
documents executed in connection therewith shall for all purposes be construed
as references to the SPA as amended by this Agreement.

4. Representations and Warranties. Each Party represents and warrants to the
other Party as of the date hereof as follows:

(a) it is duly organized and existing under the laws of its respective
jurisdiction and has corporate power and authority to execute, deliver and
perform this Agreement;

(b) the execution, delivery and performance of this Agreement by it has been
duly authorized by all necessary corporate actions and all such actions have
been validly and properly taken;

(c) this Agreement constitutes its legal and binding obligation, enforceable
against it in accordance with its terms; and

(d) it has obtained all required authorizations, consents, permits or approvals
(corporate, governmental or otherwise) for the execution, delivery and
performance of this Agreement and all such authorizations, consents, permits or
approvals are in full force and effect.

5. Governing Law. This Agreement shall be interpreted and all rights hereunder
and provisions hereof shall be governed by the laws of the State of New York
without reference to the conflict of laws principles thereof.

6. Disputes; Notices.

(a) The Parties agree that the provisions of Section 10.12 (Dispute Resolution)
of the SPA shall apply to this Agreement as if set forth herein except that,
where the context so requires, references to the SPA t shall be construed as
references to this Agreement for the purpose of such incorporation.

(b) Any notice, application or other communication to be given or made under
this Agreement shall be made or given as provided for in Section 10.9 (Notices)
of the SPA, which shall be incorporated into this Agreement as if set forth in
this Agreement except that, where the context so requires, references to the SPA
t shall be construed as references to this Agreement for the purpose of such
incorporation.

7. Assignments. The rights and obligations of the Parties under this Agreement
shall not be assigned or delegated by any Party without the written consent of
the other Party.

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

[signature page follows]

1

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.

 
 
BELMARK ENTERPRISES, INC.
 
By     
    Name: Evgeny Roytman
    Title: Under Power of Attorney of July 18, 2006
 
SFMT-CIS, INC.
 
By     
    Name: Jean-Pierre Vandromme
    Title: CEO
 

2